NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

PROF-2013-M4 LEGAL TITLE TRUST                  No.    19-15421
IV, by U.S. Bank National Association, as
Legal Title Trustee,                            D.C. No.
                                                3:15-cv-00477-MMD-CBC
      Plaintiff-counter-                        District of Nevada,
      defendant-Appellee,                       Reno

 v.                                             ORDER*

WHITE LAKE RANCH ASSOCIATION,

                Defendant,

and

SFR INVESTMENTS POOL 1, LLC,

      Defendant-counter-claimant-
      cross-claimant-Appellant,

 v.

BANK OF AMERICA, NA,

                Cross-claim-defendant.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Miranda M. Du, Chief District Judge, Presiding


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Circuit Rule 36-3.
                           Submitted February 5, 2021**
                             San Francisco, California

Before: SILER, *** IKUTA, and NGUYEN, Circuit Judges.

      The parties’ joint motion to dismiss this appeal (docket entry no. 61) is

granted, and this appeal is dismissed. Fed. R. App. P. 42(b). Each party shall bear

its own fees and costs on appeal. A copy of this order shall serve as and for the

mandate of this court.




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.

                                         2